United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 5, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-41458
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

GERARDO JOSE GUTIERREZ, also known as polsIII

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-02-CR-769-1
                      --------------------

Before KING, Chief Judge, and JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     Gerardo Jose Gutierrez appeals the sentence imposed

following his guilty-plea conviction for receiving and

distributing child pornography.    He argues that the district

court plainly erred by imposing a special condition of supervised

release that prohibits him from possessing or accessing a

computer or computer network outside of that specifically

required for work or school, and by prohibiting him from

accessing or using the Internet.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41458
                               -2-

     Gutierrez has not shown that the district court plainly

erred by imposing such a condition.   See United States v. Paul,

274 F.3d 155, 170 (5th Cir. 2001); United States v. Calverley,

37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).   Accordingly, the

judgment is AFFIRMED.